Name: Commission Regulation (EEC) No 905/86 of 25 March 1986 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 86 Official Journal of the European Communities No L 82/79 COMMISSION REGULATION (EEC) No 905/86 of 25 March 1986 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 552/85 (3), as amended by Regula ­ tion (EEC) No 3815/85 (4), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4(1 ) of Regulation (EEC) No 486/85 shall , in respect of importations during the second quarter of 1986, be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1986 . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 692/86 (2), and in particular Article 4 thereof, Whereas Article 4(1 ) of Regulation (EEC) No 486/85 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 3 of Commission This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 61 , 1 . 3 . 1985, p . 4 . (2) OJ No L 63, 5. 3 . 1986. (3) OJ No L 63, 2. 3 . 1985, p . 13 . H OJ No L 368 , 31 . 11 . 1985, p . 11 . A N EX O  B IL A G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N EX  A N N EX E  A LL EG A TO  B IJ LA G E  A N EX O N Ã ºm er o de l ar an ce l ad ua ne ro co m Ã ºn Po si tio n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lta ri fs Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã Ã ºÃ ¿ Ã ¹Ã ½ Ã ¿Ã  Ã ´Ã ± Ã Ã ¼ Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ¿ Ã CC Ã ¤ he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un N um er o de lla tar iff a do ga na le co m un e N r. va n he t ge m ee ns ch ap pe lij k do ua ne ta rie f N ? da pa ut a ad ua ne ira co m um Es pa Ã ±a Pt a/ 10 0 kg Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr ./ 10 0 kg D eu ts ch la n d D M /1 00 kg Ã  Ã »Ã » Ã ¬ Ã ´Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U n it ed K in gd om £/ 10 0 kg 01 .0 2 A II 12 92 6, 68 5 06 7, 5 91 8, 81 26 1, 80 9 94 1, 19 76 4, 41 81 ,9 03 15 9 92 0 29 4, 98 65 ,5 12 02 .0 1 A II a) 1 24 59 9, 14 9 62 8, 4 1 74 5, 74 49 7, 42 18 88 8, 30 1 45 2, 38 15 5, 61 5 30 3 84 8 56 0, 48 12 4, 47 3 02 .0 1 A II a) 2 19 67 9, 21 7 70 2, 7  1 39 6, 58 39 7, 94 15 11 0, 53 1 16 1, 89 12 4, 49 1 24 3 0 77 44 8, 37 99 ,5 78 02 .0 1 A II a) 3 29 51 8, 94 11 55 4, 0 2 09 4, 89 59 6, 91 22 66 5, 84 1 74 2, 85 18 6, 73 7 36 4 61 7 67 2, 57 14 9, 36 7 02 .0 1 A II a) 4 aa ) 40 64 6, 29 14 44 2, 6 2 61 8, 60 73 8, 08 35 57 6, 18 2 17 8, 56 23 3, 42 1 46 6 90 1 83 1, 63 19 8, 67 2 02 .01 A H a) 4 bb ) 42 18 4, 83 16 52 0, 2 2 99 5, 31 84 9, 47 36 00 2, 79 2 49 1, 96 26 7, 00 1 52 6 86 1 95 7, 15 21 9, 50 5 02 .0 1 A II b) 1 24 36 9, 53 9 38 2, 5 1 70 1, 15 48 3, 74 19 28 5, 34 1 41 5, 28 15 1, 64 0 29 7 43 9 54 5, 06 12 2, 74 7 02 .0 1 A II b) 2 19 49 6, 12 7 50 6, 0 1 36 0, 92 38 6, 99 15 42 8, 21 1 13 2, 22 12 1, 31 2 23 7 95 1 43 6, 05 98 ,1 97 02 .0 1 A II b) 3 30 48 9, 23 11 72 8, 1 2 12 6, 44 60 4, 67 24 10 6, 70 1 76 9, 10 18 9, 55 0 37 1 79 9 68 1, 32 15 3, 43 3 02 .0 1 A II b) 4 aa ) 39 92 7, 57 14 07 3, 7 2 55 1, 73 71 8, 43 35 37 1, 04 2 12 2, 92 22 7, 46 0 45 6 05 7 80 9, 51 19 4, 76 0 02 .01 A ll b) 4 bb )1 1 30 48 9, 23 11 72 8, 1 2 12 6, 44 60 4, 67 24 10 6, 70 1 76 9, 10 18 9, 55 0 37 1 79 9 68 1, 32 15 3, 43 3 02 .01 A II b) 4 bb )2 2 (') 30 48 9, 23 11 72 8, 1 2 12 6, 44 60 4, 67 24 10 6, 70 1 76 9, 10 18 9, 55 0 37 1 79 9 68 1, 32 15 3, 43 3 02 .01 A II b) 4 bb )3 3 41 90 4, 80 16 13 7, 8 2 92 5, 97 82 7, 22 37 49 6, 79 2 43 4, 28 26 0, 82 0 51 8 24 1 93 2, 08 21 8, 26 7 02 .0 6 C Ia )1 40 64 6, 29 14 44 2, 6 2 61 8, 60 73 8, 08 35 57 6, 18 2 17 8, 56 23 3, 42 1 46 6 90 1 83 1, 63 19 8, 67 2 02 .0 6 C Ia )2 42 18 4, 83 16 52 0, 2 2 99 5, 31 84 6, 86 38 34 4, 77 2 49 1, 96 26 7, 00 1 53 0 45 9 95 4, 21 22 3, 37 3 16 .0 2 B III b) 1a a) 42 18 4, 83 16 52 0, 2 2 99 5, 31 84 6, 86 38 34 4, 77 2 49 1, 96 26 7, 00 1 53 0 45 9 95 4, 21 22 3, 37 3 No L 82/80 Official Journal of the European Communities 27. 3 . 86 (') La inc lus iÃ ³n en es ta su bp art ida es tar Ã ¡ su bo rd ina da al ap res en tac iÃ ³n de un ce rti fic ad o ex pe did o en las co nd ici on es qu e las au tor ida de s co m pe ten tes de las Co m un id ad es Eu ro pe as de ter ­ m in en . (') He nf Ã ¸r se lu nd er de nn e un de rp os iti on er be tin ge ta f, at de rf re m lÃ ¦ gg es en lic en s, de ro pf yl de rd e be tin ge lse r, de re rf as tsa ta fd e ko m pe te nt e m yn di gh ed er iD e eu ro pÃ ¦ isk e FÃ ¦ lle ss ka be r. (') Di e Zu las su ng zu di es er Ta rif ste lle ist ab hÃ ¤ ng ig vo n de rV or lag e ein er Be sc he in ig un g, di e de n vo n de n zu stÃ ¤ nd ig en St ell en de r Eu ro pÃ ¤ isc he n Ge m ein sc ha fte n fe stg es etz ten Vo ra us se t ­ zu ng en en tsp ric ht . (') Ã  Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹ Ã ¬Ã º Ã Ã ¹ Ã Ã ¹ Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã µÃ ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹ Ã µÃ º Ã Ã · Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯ Ã Ã µ Ã Ã  ÃÃ ¹ Ã Ã  Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã  Ã ¹Ã º Ã ¿Ã  Ã µÃ º Ã ´Ã ¹ Ã ´Ã ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã  ÃÃ  Ã ¿Ã ² Ã »Ã µ ÃÃ ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ±Ã  Ã ¼Ã ¿ Ã ´Ã ¯ Ã Ã ½ Ã ±Ã  Ã Ã  Ã ½. (') En try un de r th is su bh ea di ng is su bj ec t to th e pr od uc tio n of a ce rti fic ate iss ue d on co nd iti on s lai d do wn by th e co m pe te nt au th or iti es of th e Eu ro pe an Co m m un iti es . (') L' ad mi ssi on da ns ce tte so us -p os iti on es ts ub or do nn Ã ©e Ã l a pr Ã ©s en tat io n du n ce rti fic at dÃ © liv rÃ © da ns les co nd iti on s pr Ã ©v ue sp ar les au tor itÃ © s co m pÃ © ten tes de sC om m un au tÃ ©s eu ro pÃ © en ne s. (') La mm iss ion e in qu es ta so tto vo ce Ã ¨ su bo rd ina ta all a pr es en taz ion e di un ce rti fic ato co nf or m em en te all e co nd izi on i sta bil ite da lle au tor itÃ co m pe ten ti de lle Co m un itÃ eu ro pe e. (') In de lin g on de rd ez e on de rv er de lin g is on de rw or pe n aa n de vo or wa ard e da te en ce rti fic aa tw or dt vo or ge leg d he tw elk is afg eg ev en on de rd ev oo rw aa rd en en be pa lin ge n, va stg es tel d do or de be vo eg de au to rit ei te n va n de Eu ro pe se G em ee ns ch ap pe n. (') A ad m iss Ã £o ne sta su bp os iÃ §Ã £ o es ta su bo rd in ad a a ap re se nt aÃ § Ã £o de um ce rti fic ad o em iti do na s co nd iÃ §Ã µ es pr ev ist as pe las au to rid ad es co m pe ten tes da s Co m un id ad es Eu ro pe ias .